Citation Nr: 0500028	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  03-09 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had verified active service from April 1953 to 
June 1962, and died in July 2001.

The appellant, who is the veteran's widow, appealed a May 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington.

The Board of Veterans' Appeals (Board) notes that in May 
2001, shortly before his death, the veteran filed a written 
statement requesting to reopen his claim for service-
connected disabilities, "Agent Orange, Back injury, both 
legs, diabetes and heart".  As a matter of law, veterans' 
claims do not survive their deaths.  Zevalkink v. Brown, 102 
F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. 
App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 
47 (1994).  

However, in July 2001, the appellant submitted a formal claim 
for death benefits, including accrued benefits.  An 
individual may be entitled to accrued benefits under certain 
circumstances.  See 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2004).  But in each instance, the claimant's 
entitlement can never exceed the benefits to which the 
veteran was entitled when he died, because the accrued-
benefits claimant is effectively placed in the shoes of the 
decedent for that claim.  Here, it is clear that at the time 
of his death the veteran had a pending claim for service 
connection for multiple disabilities, but there is no 
indication that the RO considered this claim for the purposes 
of accrued benefits.  Thus, the matter of entitlement to 
service connection for disabilities associated with exposure 
to Agent Orange, residuals of a back injury, a bilateral leg 
disorder, diabetes and a cardiovascular disorder, for the 
purposes of accrued benefits, is referred to the RO for 
appropriate development and adjudication.




FINDINGS OF FACT

1.  The veteran had verified active service from April 1953 
to June 1962, and his service records document that he served 
in Europe and Korea.

2.  A certificate of death dated in July 2001 indicates that 
the veteran died in July 2001 at the age of 68, with the 
immediate cause of death reported as ventricular arrhythmia 
due to congestive heart failure, end stage.

3.  The medical evidence demonstrates that no hypertensive or 
cardiovascular disorder, or diabetes, was manifested during 
the decedent's period of active service, or within one year 
after his separation from service.

4.  At the time of the veteran's death, he had no service-
connected disabilities.

5.  The veteran did not serve in the Republic of Vietnam at 
any time from January 9, 1962, to May 7, 1975.

6.  The preponderance of the competent and probative evidence 
of record is against a finding that a service-connected 
disability caused or contributed substantially or materially 
to cause the veteran's death.


CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1131, 1310, 5103, 5103A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the cause of the veteran's death 
was related to his active military service.  In essence, she 
has alleged that the veteran died from ventricular arrhythmia 
due to congestive heart failure and that diabetes was a 
contributing reason that was caused by his exposure to Agent 
Orange when he served in the Republic of Vietnam during the 
period from 1962 to 1968.  

I.  Factual Background

The evidence of record reveals that the veteran was born in 
October 1933 and died in July 2001, at the age of 68.  
According to the certificate of death dated that month, the 
immediate cause of the veteran's death was ventricular 
arrhythmia due to congestive heart failure, end stage.  No 
other underlying cause of death was noted, and there is no 
indication that an autopsy was performed.  At the time of his 
death, the veteran had no service-connected disability.

Service medical records are not referable to complaints of, 
or treatment for, a gunshot wound, a cardiovascular disorder, 
or diabetes.  On a report of medical history completed in 
April 1953 when he was examined for enlistment into service, 
the veteran checked "no" as to having chest pain or 
pressure and palpitation or pounding heart.  When he was 
examined at that time, the veteran's heart, vascular system, 
and spine were normal, and the results of albumin and sugar 
tests were normal.  An electrocardiogram (EKG) was negative.  
His blood pressure reading appears to have been 120/80 and he 
was found qualified for general military duty. 

The clinical records indicate that, in December 1955, the 
veteran injured his back when a chair was pulled from under 
him and he fell.  He was hospitalized from January to 
February 1956 for treatment of a diagnosed sprained 
lumbosacral joint.  Physical examination findings on 
admission were essentially negative aside from tenderness 
along the lumbar spine and some spasm.  He was readmitted in 
mid-February after he said his pain had allegedly worsened.  
Physical examination findings at admission were essentially 
negative aside from low back pain and tenderness.  X-ray and 
laboratory findings were within normal limits.  It was noted 
that the veteran had a marked psychogenic overlay, and felt 
that he needed to be evacuated.  The final diagnosis was 
lumbosacral joint sprain

A March 1956 Certificate of Achievement indicates the veteran 
performed his duty as Ward Technician and Entertainment 
Specialist in a superior manner during the period from 
October 1953 to March 1956 in Neubrucke, Germany.

A March 1956 record regarding proceedings of transfer of 
patients reflects the veteran's complaints of low back pain 
and his inability to function as a member of a ditching crew.  
A narrative summary reflects that the veteran was admitted to 
the Valley Forge Pennsylvania Army Hospital in March 1956.  
When examined at admission, aside from back findings, 
physical examination was within normal limits.  Laboratory 
and X-ray findings were essentially normal.  A March 23, 
1956, record entry indicates that his blood pressure was 
168/78.  When examined two days later, the veteran said he 
had entered service in April 1953 and had overseas duty in 
Europe with the Special Forces.  His blood pressure was 
150/100, his heart was not enlarged to percussion, and there 
were no murmurs.  While hospitalized, in April 1956 a 
neuropsychiatric consultation was obtained and an opinion 
rendered that the veteran was an immature personality type; 
it was urged that he be returned to duty.  Thereafter, the 
veteran requested that he be returned to duty, and he 
demonstrated rapid recovery.  He was released from the 
hospital in April 1956.   The final diagnosis was lumbosacral 
joint sprain.

An April 1956 examination report, prepared when the veteran 
was examined for separation from service, indicates he had 
suffered lumbosacral joint sprain in February 1956, which was 
now healed.  His heart and vascular system were normal, 
results of albumin and sugar tests were normal, and a chest 
X-ray indicated that his heart and lungs were normal.  The 
veteran's blood pressure was 150/100, and he was found 
qualified for military duty.

On a report of medical history completed in October 1959 
during an annual examination, the veteran checked "no" as 
to having chest pain or pressure and palpitation or pounding 
heart.  According to an October 1959 annual physical 
examination report, the veteran's heart, vascular system, and 
spine were normal, and he was noted to have an appendectomy 
scar.  Albumin and sugar tests were negative and a chest X-
ray was within normal limits.  Blood pressure was 120/80.

On a report of medical history completed in January 1962 when 
he was examined for discharge and reenlistment, the veteran 
checked "no" as to having pain or pressure in his chest, 
palpitation or pounding heart, and high or low blood 
pressure.  When examined that day, his heart, vascular 
system, and spine were normal and a scar was noted.  His 
blood pressure was 146/86, and he was found qualified for 
reenlistment.

According to a Report of Discharge or Transfer (DD Form 214), 
verified by the National Personnel Records Center (NPRC), the 
veteran served on active military service from April 1953 to 
January 1962 and his occupational specialty was truck driver.  
Service personnel records for this period indicate that the 
veteran served in Germany and Korea.  The record is not 
indicative of service in the Republic of Vietnam.  At 
discharge, the veteran reenlisted for a six-year term.  

Records provided by the NPRC reflect that, during the period 
from January to June 1962, the veteran established a pattern 
showing dishonorable failure to pay just debts.  The records 
include copies of fraudulent checks signed by the veteran and 
creditors' letters seeking reimbursement of funds.  A May 
1962 neuropsychiatric report indicates that the veteran was 
evaluated at the request of his Commanding Officer due to the 
veteran's continually being in debt and receiving calls and 
letters from creditors in spite of counseling.  The 
Commanding Officer wanted to recommend administrative 
separation.  On examination, a psychiatric disease was not 
found, and the psychiatrist said there was no psychiatric 
reason why the veteran could not be separated from service.

A June 1962 record prepared by the veteran's Commanding 
Officer indicates that the veteran had a continuous record of 
failure to meet his financial obligations, which had worsened 
despite counseling by an officer.  The Commanding Officer 
said that the veteran's present financial status and his 
continued attempts to obtain funds by writing bad checks 
indicated he should not be permitted to remain on active 
duty.  In a signed statement dated the following week, the 
veteran indicated he was counseled and advised of the basis 
for his recommendation for elimination from service, and 
waived his right to be heard before a Board of Officers or to 
submit a statement on his behalf.

On a report of medical history dated in June 1962, when he 
was examined prior to leaving service, the veteran checked 
"no" as to having palpitation or pounding heart, and high 
or low blood pressure.  When examined that day, his spine, 
heart, and vascular system were normal, blood sugar and 
albumin tests were normal, and a chest-X-ray was also normal.  
His blood pressure was 154/108, and the examiner said it was 
"slightly elevated and [the veteran] appears slightly 
anxious."   

Post-service, a December 1988 VA outpatient record reflects 
that the veteran was diagnosed as hypertensive in 1976 and 
treated with prescribed medications from 1978 to 1983, after 
which he stopped taking the medications due to side effects.  
The record further reflects that veteran reported active 
military service from 1952 to 1968, said he served in 
Germany, Korea, Japan, and Vietnam in 1967, and indicated 
that he underwent surgical removal of shrapnel from his back 
in 1967.

In January 1990, the veteran completed a questionnaire 
regarding military service and reported that he entered 
service in April 1953.

The VA and non VA medical records dated from 1996 to 2001 
document the veteran's repeated hospitalizations and 
treatment for diabetes mellitus with coronary artery disease, 
renal failure, probable pancreatitis, thyroid disorder 
contributing to heart symptoms, severe weakness, and 
neuropathy.  

A July 1997 VA medical record indicates the veteran's 
diabetes mellitus had been diagnosed three years earlier, and 
hypertension was diagnosed in 1976, for which he had taken 
prescribed medication since 1978.

VA hospitalized the veteran in August 1997 for treatment of a 
left foot infection.  The discharge summary indicates that 
while hospitalized he was diagnosed with congestive heart 
failure.

In a May 1998 VA record, the veteran said he had helped Walt 
Disney open Disneyland in the 1950s.  A February 1999 VA 
medical record reflects that the veteran gave a history of 
being in the Army for 14 years and serving in Korea, Germany, 
and Vietnam.

A March 1999 VA discharge summary indicates that the veteran 
had 3-vessel coronary artery disease, and his complaints of 
chest pain were not considered to be cardiac in nature.

When hospitalized by VA in December 1999, records reveal that 
the veteran said he worked at carnivals until 1997 and was a 
commander of Airborne training and in the Army from 1953 to 
1962, with combat service in Korea and Vietnam.  He was also 
noted to have a past medical history of dilated 
cardiomyopathy, thought to be idiopathic in nature.  The 
records indicate that the veteran was treated for delirium 
and delusions regarding service in Korea and Vietnam.  
According to a record entry by a chaplain, the veteran spoke 
some Korean language and had experience in Vietnam and, when 
seen the next day, it was noted that the veteran was very 
confused and in his mind was still in the battleground of 
Vietnam.  A discharge summary for the veteran's VA 
hospitalization from December 1999 to January 2000 includes a 
diagnosis of hyperfusion of the brain and kidneys secondary 
to congestive heart failure, end stage, leading to mental 
status changes and chronic renal insufficiency.

In a claim for pension benefits submitted by the veteran in 
February 2000, as in claims submitted in 1989 and 1990, he 
reported having active military service from 1953 to 1962.  
The February 2000 claim is not referable to his receipt of 
military retired pay.  In financial records completed in 
conjunction with VA medical treatment, the veteran variously 
reported receiving welfare benefits and income as a clown 
performing after 1994.  In March 2000, the RO granted the 
veteran's claim for non-service-connected disability pension.

A March 2001 private hospital record indicates that the 
veteran was retired from the Army Special Forces.  A March 
2001 VA treatment record describes the veteran as having 
diabetes mellitus without complications.  June 2001 private 
hospital records reflect that the veteran had insulin-
dependent diabetes mellitus since about 1970 and his past 
medical history was remarkable for partial lower extremity 
paralysis from a prior gunshot wound.

In a lengthy July 2001 written statement submitted with her 
claim for death benefits, the appellant stated that the late 
veteran was injured in Vietnam in 1968 but said she had no 
"discharges" for that period since most of his work was 
classified.  She said VA treated him for a foot injury that 
resulted in gangrene and blood poisoning, which he was told 
was due to a punji stake injury received in Vietnam.  She 
said his lack of exercise caused congestive heart failure 
from hypertension he was treated for in the past, 
"probably" due to his service days, and that he was also 
treated for Agent Orange, Agent Blue, and diabetes.  

At that time, the appellant also submitted a copy of an award 
certificate purporting to show that in November 1997 the 
veteran was awarded a Silver Star medal for action in Vietnam 
in March 1967.  It was noted that the veteran allegedly 
carried a wounded comrade to friendly territory and walked 
into punji stakes, and that all other information was top 
secret, classified.  The document was signed by E.D.C., 
Captain, MSC.  According to a May 2002 note attached to this 
document by an RO representative, a VA computer review of 
records showed that E.D.C. was released from service in May 
1964 and died in February 1985. 

In another July 2001 written statement, the appellant said 
that the veteran, whom she married in 1986, continuously 
served in the U.S. Army until 1968.  

In a January 2002 written statement, the appellant said that 
the veteran was treated for "agent orange, diabetes and 
congestive heart failure".  She said he was exposed to Agent 
Orange while in service, that diabetes and the herbicide were 
linked and that congestive heart failure and diabetes were 
also linked.  She said the veteran died of three illnesses; 
not just his heart problem, but the doctor who pronounced his 
death did not put any of these conditions on the death 
certificate.  

In a May 2002 response to the RO's request for verification 
of all of the veteran's active military service, the NPRC 
reported that he had honorable service from April 21, 1953, 
to January 22, 1962, and served under honorable conditions 
from January 23, 1962, to June 27, 1962.  

In July 2002, the appellant's service representative 
submitted a photocopy of a DD Form 214, apparently provided 
by the appellant, and purporting to show that the veteran had 
nearly 20 years of active service prior to October 1962, 
making the original entry date in 1943, and that he retired 
from service in December 1968.  This record indicates jump 
school training and service with an airborne unit, and 
reflects awards and decorations that include the Vietnam 
Service Medal w/4 Bronze Service Stars, the Republic of 
Vietnam Campaign medal w/60 device; the Combat Action Ribbon, 
and the Good Conduct Medial Clasp.  Typed in a skewed and 
slanted manner, and in a font different from the other typed 
text, was "WOUNDS RECEIVED AS RESULT OF ACTION  WITH ENEMY 
FORCES (PLACE AND DATE) BACK 50 COL. METAL FRAGMENTS LODGE IN 
WOUND.  ALSO R. HAND SEE SERVICE RECORD".      

At that time, the appellant provided the name, address and 
phone number of R.F., and said that he had served with the 
veteran in Vietnam and could "verify" information.  A 
written statement from R.F. is not of record.  

In November 2003, the NPRC responded to the RO's request for 
service medical records for the veteran for the period from 
1953 to 1968, and indicated that all records had been 
provided.

In a December 2003 lengthy written statement, the appellant 
said the veteran did not retire from military service and was 
not in service for 20 years because he was wounded in the 
back.  She saw the wound, which was deep and scarred.  She 
said the veteran attended jump school at Fort Bragg and was a 
recruiter, as indicated on the DD Form 214 dated from 1962 to 
1968 which she found in his wallet after he died.  She said 
she did not forge or alter the document, and did not own a 
typewriter.  The appellant said the veteran was born in 
October 1933 and entered service in 1953, and that she had 
never said he entered service in 1948.  She denied he was 
ever on welfare, and said he worked hard at his profession.  
The appellant noted the veteran's problem handling money.  
She said the veteran worked in Disneyland and that Walt 
Disney dubbed him "Windy of Windy's World Master of Balloon 
Creations".  She said the veteran had flashbacks of Korea 
and Vietnam, particularly when he was tired or as a reaction 
to morphine administered while he was hospitalized.  She 
questioned how he could have had chronic obstructive lung 
disease when he blew up balloons for a living and never 
smoked cigarettes.

In a February 2004 response to the RO's request to verify or 
rule out any military service for the veteran after January 
1962, the NPRC said verified service information for the 
veteran showed he had honorable active service from April 21, 
1953, to January 22, 1962, and that he served under honorable 
conditions from January 23 to June 27, 1962.  It was noted 
that there was no record of any U.S. Army service after June 
27, 1962.

In a March 2004 written statement, the appellant said she was 
aware of the veteran's lumbar strain but she stated that he 
also had a mid-back wound with scar tissue, which was 
unrelated to the fall in the 1950s, but was caused by 
shrapnel, according to him.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In December 2001 and March 2002, the RO provided the 
appellant with correspondence essentially outlining the duty-
to-assist requirements of the VCAA.  In addition, the 
appellant was advised, by virtue of a detailed March 2003 
statement of the case (SOC), and by supplemental statements 
of the case (SSOCs) issued during the pendency of this 
appeal, of the pertinent law, and what the evidence must show 
in order to substantiate his claim.  We, therefore, believe 
that appropriate notice has been given in this case.  The 
Board notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and that the SOC and SSOCs issued by the 
RO clarified what evidence would be required to establish 
service connection for the cause of the veteran's death.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Pursuant to 38 U.S.C.A. §§ 1110,1131 (West 2002), a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military, naval, or air service.  "A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  Even if there is no record of arteriosclerosis, 
organic heart disease, or hypertension in service, the 
incurrence of such a disorder in service will be presumed if 
it was manifest to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  While the disease need not be diagnosed within 
the presumptive period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

For veterans who served in Vietnam between January 9, 1962, 
and May 7, 1975, the provisions of 38 U.S.C.A. § 1116 and 38 
C.F.R. §§ 3.307(a)(6) and 3.309(e) establish a presumption of 
service connection for certain listed diseases that become 
manifest to a compensable degree during a claimant's lifetime 
or within the time limits established in law for specific 
diseases.  Service connection on a presumptive Agent Orange 
basis is available for Type II diabetes mellitus under 
current law.  38 U.S.C.A. § 1116(a)(2)(H); 38 C.F.R. § 
3.309(e).

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  The debilitating effects of a service-connected 
disability must have made the veteran materially less capable 
of resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In such a situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).

After a review of all the evidence of record, the Board finds 
that there is no competent and probative evidence that any of 
the various medical disorders that were implicated in the 
veteran's death were related to his period of active military 
service.  The service medical records are negative for any 
complaints of, treatment for, or findings of any type of 
hypertensive or cardiovascular disorder, or of diabetes.  In 
reviewing the evidence of record, the Board notes that, while 
the veteran's blood pressure reading was 168/78 in March 
1956, it was 150/100 two days later, and in April 1956 he 
returned to duty.  Moreover, when examined for discharge and 
reenlistment in January 1962, his blood pressure was 146/86 
and he was found qualified for reenlistment.  Most important, 
although when examined for discharge in June 1962, the 
veteran's blood pressure was 154/108, the examiner only noted 
"slightly elevated" blood pressure and that the veteran 
appeared slightly anxious.  The records are not referable to 
complaints of, or treatment for, hypertension.  In fact, the 
December 1988 VA medical record indicates that the veteran 
reported initially being diagnosed with hypertension in 1976, 
nearly 14 years after discharge.  Further, the medical 
evidence of record from 1988 to 2001, covering nearly 13 
years, does not substantiate that the veteran had a 
cardiovascular disorder related to service.  The medical 
evidence of record does not establish that the veteran had a 
cardiovascular disorder or hypertension during active 
service.

In support of her claim that the veteran's had diabetes that 
was occasioned by his purported service in the Republic of 
Vietnam when he was exposed to Agent Orange, in 2002 the 
appellant submitted a DD Form 214 that she said was found in 
the veteran's wallet after he died.  This record reflects 
that the veteran allegedly had active service for nearly 20 
years and retired in 1968, after service in Vietnam.  
However, repeated requests to the NPRC do not confirm such 
service, and the veteran's only verified active military 
service was from April 1953 to June 1962.  The Board has no 
reason to doubt the appellant's assertion that she discovered 
this DD Form 214 in the veteran's wallet after his death, but 
that document, in and of itself, does not provide 
verification of his having qualifying service.  Moreover, if 
this DD Form 214 were to be considered accurate, the veteran 
would have to have been 10 years old when he entered service 
in 1943.  Even the appellant, in her more recent, December 
2003 statement, acknowledges that the veteran initially 
entered service in 1953, thus negating the accuracy or 
probative value of this DD Form 214.

The 1997 award certificate submitted by the appellant, and 
purporting to show the veteran's award of the Silver Star for 
service in Vietnam in 1967, also does not support her claim.  
As noted above, VA computer records document that the signer 
of the certificate was discharged from service in 1964 and 
died in 1985.  Thus, it is highly unlikely that this officer 
was aware of any service performed in 1967 and, more 
important, it was impossible for him to have signed a 
document dated in 1997, as he died in 1985.

In the present case, the competent evidence of record 
indicates that the veteran did not have qualifying active 
service in the Republic of Vietnam, so as to allow a grant of 
service connection for Type II diabetes on a presumptive 
basis.

The records received from the NPRC in November 2003 document 
that the veteran served on active military duty from April 
1953 to January 1962, with foreign service in Korea and 
Germany.  He reenlisted for an additional period of service, 
but served only an additional few months after a period of 
writing fraudulent checks.

Moreover, the veteran's VA and non-VA medical records reveal 
he also provided conflicting information regarding his 
alleged service, and variously said he had active service 
until 1968 or 1970 and was wounded in Vietnam during combat.  
In May 1998, the veteran said he helped Walt Disney open 
Disneyland in the mid- 1950s, although that would be 
impossible if he served during the time shown on the DD Form 
214 provided by the appellant (from 1948 to 1968).  In 
February 1999, he gave a history of having14 years of active 
service in Korea, Germany, and Vietnam but, in his February 
2000 pension claim, he did not report active service after 
1962 and did not indicate receiving military retirement pay.  

The June 2001 private hospital record indicates the veteran 
had partial lower extremity paralysis due to a gunshot wound.  
Although the appellant has also alleged that the veteran 
sustained a gunshot wound to the lumbar spine in combat that 
caused temporary leg paralysis, neither his service nor post-
service medical records document such wounds.  Service 
medical records do show that he was treated for lumbar muscle 
strain in December 1955 and evacuated to the Valley Forge 
Pennsylvania Army Hospital for treatment until April 1956, 
when he was returned to duty.  

As to any assertion that the veteran suffered hypertension in 
service, the service medical records do not show any 
treatment or diagnosis of hypertension.  While records 
indicate that, when hospitalized in March 1956, his pressure 
was 150/100, his blood pressure was 146/86 when examined for 
discharge in January 1962.  In June 1962, it was 154/108 but 
the examiner said the reading was only "slightly elevated" 
and hypertension was not diagnosed.  A December 1988 VA 
medical record reveals that the veteran said he was first 
diagnosed with hypertension in 1976, more than 14 years after 
his discharge from service.  A June 1997 VA medical record 
again indicates the veteran said he was first diagnosed with 
hypertension in 1976.

Furthermore, the medical evidence of record reflects that the 
veteran's heart disorder was not due to hypertension.  The VA 
medical records dated in July 2001 indicate that the 
veteran's diagnoses at the time of his death were congestive 
heart failure due to dilated cardiomyopathy thought to be 
idiopathic in nature, with renal failure, Type II diabetes 
mellitus, hypertension, hyperlipidemia, chronic anemia, 
peripheral vascular disease, and a history of cerebrovascular 
accident.  Diabetes mellitus was noted to have started in 
approximately 1994, although private medical records indicate 
it started in 1970, but the medical records do not indicate 
that it was a significant concern in the months prior to his 
death and it was reported controlled on medication.  The 
medical evidence of record shows that the veteran suffered 
from blocked arteries caused by arteriosclerosis, was 
diagnosed with congestive heart failure in 1997, and was 
repeatedly hospitalized by VA for cardiomyopathy thereafter.

The appellant has also indicated that the veteran was 
involved in secret or classified military work.  He evidently 
told people he was in the Green Beret Special Forces.  
However, his service records do not support such an 
assignment.  Rather, records provided by the NPRC show the 
veteran was a truck driver in service, and do not indicate he 
had parachute jump training.  

Upon careful review of this case and the appellant's 
contentions, the Board finds that no medical or other 
evidence has been submitted to relate the veteran's death to 
service.  The appellant has variously contended in this 
appeal, without any support in the medical record, that her 
husband suffered cardiovascular problems caused by diabetes 
due to exposure to Agent Orange in service.  Thus, given a 
finding that he died of ventricular arrhythmia due to 
congestive heart failure, end stage, she apparently believes 
that the decedent died from a presumptive disease under 38 
C.F.R. §§ 3.307, 3.309.

In evaluating this premise, the Board notes that the veteran 
was not service connected for any disorder during his 
lifetime.  Furthermore, the Board notes that he died from 
ventricular arrhythmia due to congestive heart failure, end 
stage.  However, the evidence provided by the appellant 
cannot be relied upon by the Board to conclude that the 
veteran had qualifying active military service in the 
Republic of Vietnam during the Vietnam era such that a 
presumption of service connection for diabetes would be 
warranted and that, thus, congestive heart failure due to 
diabetes was the immediate or underlying cause of the 
veteran's death, or that the condition played a contributory 
cause, i.e., that there was a causal connection.  Moreover, 
there is no indication that the ventricular arrhythmia due to 
congestive heart failure was related to service.  In fact, 
the Board would note that, contrary to the appellant's 
repeated contentions, the first mention in the medical 
records of hypertension was in 1976, of diabetes in 1994, and 
congestive heart failure in 1997, more than 30 years after 
the veteran's discharge from active military service.

We recognize the appellant's sincere belief that her 
husband's death was related in some way to his military 
experience or to his purported exposure to Agent Orange in 
service.  Nevertheless, in this case, the appellant has not 
been shown to have the professional expertise necessary to 
provide meaningful evidence regarding the causal relationship 
between the decedent's death and his active military service.  
See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d. 1434 (Fed. Cir. 1998), cert denied, 119 S.Ct. 
404 (1998). See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Therefore, although we are sympathetic with the appellant's 
loss of her husband, we find a lack of competent medical 
evidence to warrant a favorable decision.  The Board is not 
permitted to engage in speculation as to medical causation 
issues, but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
See Winsett v. West, 11 Vet. App. 420, 424 (1998) 
(physician's opinion in cause-of-death case that list of 
conditions submitted by appellant might be related to 
exposure to Agent Orange found speculative when physician 
also indicated that "it is just as likely that they could 
have another cause"), aff'd, 217 F.3d 854 (Fed. Cir. 1999), 
cert. denied, 528 U.S. 1193 (2000);  Here, the appellant has 
failed to submit or identify competent medical evidence to 
provide a nexus between any in-service injury or disease and 
the conditions that caused and contributed to cause the 
veteran's death.  The preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
denied.




_________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


